Joseph King of Newp* Marriner being Sworn testifieth And Saith that Henry Cutbirth bought of him the q* of a hhd Mollasses in Bar1 in Martinico and that he Started it into the hhd that Sd Cutbirth procur’d on board the Brig Swallow Cap* Nath1 Coggeshall Mastr and that sd Hogshead of Mollasses was brought in sd Brig to Newport Sworn Decr 13*11 1727.
Robert Kalley of Newport Marrr being Sworn testifyeth and Saith that he Saw Henry Cutbirth pay Joseph King for the aforementioned hha of Mollasses in Martinico and that it was brought in the abovementioned Brig to Newp* and their hoisted out of the hold. Sworn Decr 13th 1727 before